El Juez Asociado Sbñok Wole,
emitió la opinión del tribunal.
El 3 de mayo de 1934 el apelado solicitó la desestimación del recurso por frívolo. El 29 de mayo del mismo año de-claramos sin lugar la moción, fundados en que como la ape-lación envolvía cuestiones de becbo y sólo teníamos ante nos la demanda, la contestación, la sentencia y la opinión, no te-níamos lo bastante para justificar una desestimación, citando el caso de De Jesús v. Drug Company of Porto Rico, 45 D.P.R. 643. El 18 de marzo de 1935 se radicaron en esta corte los autos completos incluyendo un pliego de excepcio-nes y una exposición del caso. Entonces el 29 del mismo mes y año el apelado solicitó de nuevo la desestimación de la ape-lación por frívola y porque no se babía proseguido con dili-gencia. El apelado no nos convence de que el recurso no fuera proseguido con diligencia y, en realidad, los autos fue-ron radicados en esta corte antes de que lo fuera la moción para desestimar y la apelante ba obtenido una prórroga basta mayo 27 para presentar su alegato.
Hemos examinado el pliego de excepciones y la exposición del caso y si la prueba fué debidamente admitida no encontra-mos que la corte estuviera equivocada en su opinión. Hay poca duda entonces de que el demandante apelado tendría de-recho a recobrar de la alegada sucesión en el caso la canti-dad pagada voluntariamente a nombre de ésta.
El récord no demuestra qué derecho tenía la apelante a intervenir en el caso por la mera aseveración de que era la heredera del causante de los demás demandados que sostenían ser los únicos herederos de Francisco Dávila. Es un hecho curioso que la contestación admite el párrafo en que se alega que los referidos demandados eran los únicos herederos.
*444De la opinión de la corte inferior se desprende que origi-nalmente ella dictó sentencia contra todos los demandados pero, a petición de la apelante, dejó sin efecto dielia senten-cia, y permitió a ésta defenderse. Ni la sentencia en rebel-día ni la resolución que la dejó sin efecto aparecen transcri-tas en el récord.
Según dijimos, examinando el pliego de excepciones y la exposición del caso, en tanto en cuanto la evidencia fué pro-piamente admitida, deberíamos inclinarnos a seguir la opi-nión y sentencia de la corte inferior. Empero, conforme in-dica la apelante, se presentaron varias objeciones y se anota-ron excepciones en la corte inferior, y el apelado no ha dis-cutido los méritos de estas excepciones. Cuando se alega la frivolidad de un recurso, el apelado en general debe colocar a esta corte en posición de disipar estas dudas.

Por tanto, debe declararse sin lugar la moción para deses-timar.